Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1462 Filed 01/27/21 Page 1 of 25




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Cavasseaire Dykes,

                         Petitioner,    Case No. 17-cv-13617

 v.                                     Judith E. Levy
                                        United States District Judge
 Randall Haas,

                       Respondent.

 ________________________________/


   OPINION AND ORDER DENYING PETITION FOR WRIT OF
     HABEAS CORPUS [1], DENYING A CERTIFICATE OF
    APPEALABILITY AND DENYING LEAVE TO APPEAL IN
                  FORMA PAUPERIS

      Cavasseaire Dykes, (“Petitioner”), confined at the Gus Harrison

Correctional Facility in Adrian, Michigan, filed a pro se petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his

conviction for unlawful imprisonment, Mich. Comp. Laws § 750.349b,

first-degree home invasion, Mich. Comp. Laws § 750.110a(2), possession

of a firearm by a felon, Mich. Comp. Laws § 750.224f, felonious assault,

Mich. Comp. Laws § 750.82, possession of a firearm during the

commission of a felony (felony-firearm), Mich. Comp. Laws § 750.227b,
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1463 Filed 01/27/21 Page 2 of 25




domestic violence, Mich. Comp. Laws § 750.81(2), and being a second

felony habitual offender, Mich. Comp. Laws § 769.10. For the reasons set

forth below, the petition for a writ of habeas corpus is denied with

prejudice.

I. Background

      Petitioner was convicted following a jury trial in the Genesee

County Circuit Court. This Court recites verbatim the relevant facts

regarding Petitioner’s conviction from the Michigan Court of Appeals’

opinion affirming his conviction, which are presumed correct on habeas

review pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d

410, 413 (6th Cir. 2009):

      The complainant and defendant began dating in 2011.
      According to the complainant, she ended the relationship at
      some point toward the end of May 2013 after several incidents
      in which defendant had become physically violent toward her.
      On June 1, 2013, she was home alone when she heard
      defendant yelling and knocking on the back door of her house.
      The complainant testified that he sounded angry, so she
      yelled through the door that he needed to calm down and
      leave, and that she would talk to him later. Instead, defendant
      broke a window frame near her back door and entered her
      house. She ran out the front door. Defendant chased her,
      grabbed her by the hair, and dragged her back into the house,
      where he hit her with a gun, and kicked and punched her. He


                                      2
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1464 Filed 01/27/21 Page 3 of 25




      also held her at gunpoint and told her that the only way she
      would leave the house was in a “body bag.”

      Two responding police officers testified that as they
      approached the house, they could hear two people yelling;
      however, when they knocked on the door, the voices stopped.
      After they knocked for several minutes, they announced that
      they would kick the door in, and the complainant then came
      to the door with scratches, marks and bruises on her face and
      body. The officers testified that she was initially evasive in
      response to their questions as to the whereabouts of the
      person who had assaulted her, but she eventually told them
      that defendant was hiding in a bedroom underneath a bed.
      She also told them that defendant had hidden the gun
      between her mattress and box spring. The officers then
      located defendant and the gun in the designated locations.

People v. Dykes, No. 323944, 2016 WL 716789, at *1 (Mich. Ct. App. Feb.

23, 2016).

      Petitioner’s conviction was affirmed. Id., lv. den. 500 Mich. 856, 883

N.W.2d 766 (2016).

      Petitioner seeks a writ of habeas corpus on the following grounds:1

      A.       Trial counsel was ineffective for failing to discover and
               utilize the complainant’s prior convictions of dishonesty
               and her similar allegations of abuse against her child’s
               father.




      1   See ECF 1, PageID.6, 8, 10, 11, 13 and 15.
                                           3
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1465 Filed 01/27/21 Page 4 of 25




      B.    Trial counsel was ineffective for failing to interview and
            call favorable witnesses who could have contradicted the
            key witness testimony and verified the petitioner’s
            residency at the home in question.

      C.    Petitioner was denied his Sixth Amendment right under
            the US Constitution to the effective assistance of counsel
            and a fair trial because counsel failed to object and move
            for a mistral when the prosecutor elicited irrelevant and
            unfair prejudicial similar acts evidence.

      D.    The prosecutor elicited testimony from the complainant
            that petitioner had broke[n] a flat screen T.V. over the
            complainant’s head, stomped on her head which caused
            her to lose a baby. Petitioner argues that this testimony
            of other bad acts was inadmissible under MRE 404(b)(1)
            and that it was improperly admitted as evidence of his
            propensity to commit acts of domestic violence in
            violation of US Const Ams V, XIV.

      E.    Petitioner contends that he is entitled to a writ of habeas
            corpus because he discovered that the complainant had
            prior convictions involving dishonesty, therefore the
            prosecution committed a Brady violation in failing to
            honor a specific request for the complainant’s criminal
            record.

      F.    Petitioner’s federal constitutional rights were violated
            under US Const Ams V & XIV, Const 1963 Art 1, §17 as
            to first-degree home invasion, because the trial judge
            erroneously scored 15 points for offense variable 8 for
            facts that did not pertain to the sentencing offense and
            25 points for offense variable 13 absent proof of a
            continuing pattern of felonious criminal activity.

                                      4
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1466 Filed 01/27/21 Page 5 of 25




(ECF No. 1, PageID.6, 8, 10, 11, 15.)

II. Legal Standard

      A § 2254 habeas petition is governed by the heightened standard of

review set forth in the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”), 28 U.S.C. § 2254, which imposes the following standard of

review:

      An application for a writ of habeas corpus on behalf of a
      person in custody pursuant to the judgment of a State court
      shall not be granted with respect to any claim that was
      adjudicated on the merits in State court proceedings unless
      the adjudication of the claim–

                    (1) resulted in a decision that was contrary to, or
                        involved an unreasonable application of,
                        clearly established Federal law, as
                        determined by the Supreme Court of the
                        United States; or

                    (2) resulted in a decision that was based on
                        an unreasonable determination of the facts
                        in light of the evidence presented in the State
                        court proceeding.

      A decision of a state court is “contrary to” clearly established federal

law if the state court arrives at a conclusion opposite to that reached by

the Supreme Court on a question of law or if the state court decides a

case differently than the Supreme Court has on a set of materially

                                      5
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1467 Filed 01/27/21 Page 6 of 25




indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405–06 (2000).

An “unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ

simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law

erroneously    or   incorrectly.”   Id.   at   410–11.   “[A]   state   court’s

determination that a claim lacks merit precludes federal habeas relief so

long as ‘fairminded jurists could disagree’ on the correctness of the state

court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Therefore, in order to

obtain habeas relief in federal court, a state prisoner is required to show

that the state court’s rejection of his claim “was so lacking in justification

that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Id. at 103. A

habeas petitioner should be denied relief as long as it is within the “realm

of possibility” that fairminded jurists could find the state court decision

to be reasonable. See Woods v. Etherton, 136 S. Ct. 1149, 1152 (2016).

 III. Analysis


                                      6
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1468 Filed 01/27/21 Page 7 of 25




      A. Claims # 1, 2, and 3: Ineffective Assistance of Counsel
         Claims

      In his first, second, and third claims Petitioner alleges that he was

denied the effective assistance of counsel. To prevail on his ineffective

assistance of counsel claims, Petitioner must show that the state court’s

conclusion regarding these claims was contrary to, or an unreasonable

application of, Strickland v. Washington, 466 U.S. 668 (1984). See

Knowles v. Mirzayance, 556 U.S. 111, 123 (2009). Strickland established

a two-prong test for claims of ineffective assistance of counsel: the

petitioner must show (1) that counsel’s performance was deficient, and

(2) that the deficient performance prejudiced the defense. Strickland, 466

U.S. at 687.

      Petitioner first argues that trial counsel was ineffective for failing

to discover and use the victim’s prior criminal convictions to impeach her

credibility. Petitioner raised this claim in his pro per supplemental

appeal brief that he filed along with the brief filed by appellate counsel.2


      2  See Defendant’s Standard 4 Supplemental Brief and Exhibits (ECF No. 10-
15, PageID.1032–1066, see Exhibits specifically at PageID.1061–1066). Standard 4 of
Administrative Order 2004-6, 471 Mich. cii (2004), “explicitly provides that a pro se
brief may be filed within 84 days of the filing of the brief by the appellant’s counsel,
and may be filed with accompanying motions.” Ware v. Harry, 636 F. Supp. 2d 574,
594, n. 6 (E.D. Mich. 2008).
                                           7
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1469 Filed 01/27/21 Page 8 of 25




         The Michigan Court of Appeals rejected this claim, ruling that

Petitioner had “not identified or provided evidence of the offenses that

the complainant allegedly committed.” People v. Dykes, 2016 WL 716789,

at *4.

         The Michigan Court of Appeals’ factual determination was

incorrect. Petitioner attached to his Standard 4 supplemental brief a

judgment of sentence and other documents which established that the

victim had been convicted in 2006 of making a false report or threat of a

bomb or harmful device and malicious use of a telecommunications

device.3

         Under Michigan Rule of Evidence 609, evidence that a witness has

been convicted of a crime may not be admitted unless the crime: (1)

contained an element of dishonesty or false statement, or (2) contained

an element of theft, was punishable by more than one year in prison, and

has significant probative value on the issue of credibility. This Court has



        Petitioner has also attached to his petition a copy of a court docket sheet
         3

indicating that the victim also pleaded guilty to filing a false police report. (ECF No.
1-1, PageID.125). It does not appear that Petitioner presented evidence of this
conviction to the Michigan Court of Appeals. Nonetheless, even if the Court also
considers evidence of this other conviction, Petitioner’s claim fails for reasons stated
by this Court.

                                           8
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1470 Filed 01/27/21 Page 9 of 25




found no Michigan cases which indicate that any of the victim’s prior

convictions could have been used under Michigan Rule of Evidence 609

to impeach her credibility. One unpublished case suggests that a false

bomb threat conviction could be admissible under Michigan Rule of

Evidence 609, in the context of the right to present a defense claim. See

People v. Leaym, No. 235009, 2003 WL 21079821, at *5 (Mich. Ct. App.

May 13, 2003) (rejecting right to present a defense claim when the

defendant was permitted to introduce evidence that the complainant had

a juvenile conviction for making a false bomb threat). However, there are

no   cases   suggesting    that   a   conviction   for   malicious   use   of

telecommunications device can be used for impeachment under Michigan

Rule of Evidence 609. Filing a false police report is a conviction that can

be used to impeach a witness’ credibility. See People v. Adamski, No.

231249, 2002 WL 1308631, at *3 (Mich. Ct. App. June 14, 2002).

      Assuming that any or all of these offenses could be used for

impeachment purposes, Petitioner has failed to show that he was

prejudiced by counsel’s failure to use the victim’s prior criminal

convictions because counsel impeached her with a variety of other

evidence.


                                      9
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1471 Filed 01/27/21 Page 10 of 25




      During cross-examination, defense counsel elicited testimony from

 the victim that she resumed the relationship with Petitioner after an

 earlier incident in which she claimed that Petitioner had duct-taped her

 in the attic and discharged a gun. (ECF No. 10-12, PageID.614–616).

 Counsel also elicited testimony from the victim that she never called the

 police after a subsequent incident in which she claimed that Petitioner

 broke a flat screen television over her head. The victim also admitted that

 although she initially went to the hospital after this incident, she did not

 stay to receive any medical treatment. (ECF No. 10-12, PageID.617–620).

 Counsel confronted the victim with her prior testimony from the

 preliminary examination in which she had acknowledged that Petitioner

 had stayed at her house for about three days before the day of the offense.

 She also admitted that Petitioner stayed at her house once a week and

 he would come over every day to every other day. The victim admitted

 that Petitioner’s daughter was still living at the house with her. This

 evidence impeached the victim’s testimony that Petitioner no longer lived

 at her residence. (ECF No. 10-12, PageID.621-26). Accordingly,

 Petitioner’s counsel impeached the victim with a variety of other




                                      10
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1472 Filed 01/27/21 Page 11 of 25




 evidence, and Petitioner has not shown that he was prejudiced by the

 failure to impeach her through her prior convictions.

      Also, on cross-examination of the responding police officers,

 Petitioner’s counsel obtained admissions that they did not remove a gun

 or bullets from Petitioner when they found him lying under the bed. (ECF

 No. 10-12, PageID.680-85, 711–712). One of the officers on cross-

 examination indicated that when the victim opened the door, she

 informed him that everything was alright. This officer admitted that the

 victim falsely told him that Petitioner had left out of the back door. (ECF

 No. 10-12, PageID.692–693). Another officer stated that the victim did

 not want the police to call an ambulance. (ECF No. 10-12, PageID.712–

 714). Defense counsel pointed out that in the audiotape of the 911 call

 there is no mention of Petitioner having a gun. (ECF No. 10-12,

 PageID.700–701). Defense counsel also obtained admissions from the

 officer in charge of the case that the victim never told him about the prior

 incidents in which she claimed Petitioner had duct-taped her or hit her

 over the head with a television set. (ECF No. 10-13, PageID.790–793).

      Any failure by trial counsel to impeach the victim with her prior

 convictions was not prejudicial because counsel impeached her with other


                                      11
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1473 Filed 01/27/21 Page 12 of 25




 damaging evidence. See Davis v. Booker, 589 F.3d 302, 309 (6th Cir.

 2009).

          Petitioner next claims that trial counsel was ineffective for failing

 to call several res gestae witnesses whom Petitioner claims would refute

 the victim’s allegations. A habeas petitioner cannot show deficient

 performance or prejudice resulting from counsel’s failure to investigate if

 the petitioner does not make some showing of what evidence counsel

 should have pursued and how such evidence would have been material

 to his defense. See Hutchison v. Bell, 303 F.3d 720, 748 (6th Cir. 2002).

      Petitioner is not entitled to relief on this claim because he failed to

 provide the Michigan courts or this Court with an affidavit from these

 witnesses concerning their proposed testimony and willingness to testify

 on Petitioner’s behalf. Conclusory allegations of ineffective assistance of

 counsel, without any evidentiary support, cannot support a claim for

 habeas relief. See Workman v. Bell, 178 F.3d 759, 771 (6th Cir. 1998). In

 failing to attach any offer of proof or any affidavit sworn by these

 witnesses, Petitioner offered, neither to the Michigan courts nor to this

 Court, any evidence beyond his own assertions as to whether these

 witnesses would have testified and what their proposed testimony would


                                        12
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1474 Filed 01/27/21 Page 13 of 25




 have been. Without such proof, Petitioner is unable to establish that he

 was prejudiced by counsel’s failure to investigate or to call these

 individuals to testify at trial. See Clark v. Waller, 490 F.3d 551, 557 (6th

 Cir. 2007).

       Moreover, the United States Supreme Court has held that habeas

 review under 28 U.S.C. §2254(d) is “limited to the record that was before

 the state court that adjudicated the claim on the merits.” Cullen v.

 Pinholster, 563 U.S. 170, 181 (2011). Therefore, Cullen would preclude

 the Court from considering any new evidence that Petitioner would

 present at this point in support of this portion of his ineffective assistance

 of trial counsel claim under 28 U.S.C. §2254(d). Cf. Campbell v.

 Bradshaw, 674 F.3d 578, 590, n.3 (6th Cir. 2012) (declining to consider

 testimony taken in federal evidentiary hearing because it was not part of

 the state-court record). Petitioner presented no evidence to establish that

 the outcome of the trial would have been different had these witnesses

 been called to testify.

       In addition, there is a strong indication from the Michigan Court of

 Appeals’ decision that the reason trial counsel did not call these




                                      13
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1475 Filed 01/27/21 Page 14 of 25




 witnesses is because he had not been informed by Petitioner at any time

 prior to trial that these individuals could be potential defense witnesses:

      We note that, although defendant refers to the witnesses as
      “res gestae” witnesses, there is no evidence that the
      individuals identified in his Standard 4 brief were present at
      the scene of the incident. Defendant also does not indicate
      that he informed trial counsel about the existence of these
      witnesses. Counsel could not be expected to call witnesses
      whose existence was unknown to him.

 People v. Dykes, 2016 WL 716789, at *4.

      A trial attorney is not ineffective for failing to call witnesses that

 he is unaware of. See Ballinger v. Prelesnik, 709 F.3d 558, 563 (6th Cir.

 2013); see also Bigelow v. Williams, 367 F.3d 562, 571 (6th Cir. 2004).

 “Counsel cannot be expected to interview unknown witnesses.” Ballinger,

 709 F.3d at 563. In the absence of any evidence that Petitioner informed

 trial counsel about these witnesses before trial, the state court’s rejection

 of this portion of Petitioner’s ineffective assistance of counsel claim was

 not unreasonable. Id.

      Petitioner next contends that trial counsel was ineffective for

 failing to object to the victim’s testimony about the prior domestic assault

 incidents. Petitioner argues that this evidence was irrelevant and

 inadmissible pursuant to Michigan Rule of Evidence 404(b)’s prohibition
                                      14
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1476 Filed 01/27/21 Page 15 of 25




 on using prior bad acts to establish a defendant’s propensity to commit

 the charged offense.

       The Michigan Court of Appeals rejected the claim, finding that the

 evidence was admissible because Mich. Comp. Laws § 768.27b(1) permits

 the introduction of prior assaultive behavior to establish a defendant’s

 propensity to commit a crime of domestic violence. People v. Dykes, No.

 2016 WL 716789, at *2. Counsel was not ineffective for failing to object

 to this evidence. Id., at *5.

       Federal habeas courts “‘must defer to a state court’s interpretation

 of its own rules of evidence and procedure’ when assessing a habeas

 petition.” Miskel v. Karnes, 397 F.3d 446, 453 (6th Cir. 2005) (quoting

 Allen v. Morris, 845 F.2d 610, 614 (6th Cir. 1988)). The Michigan Court

 of Appeals determined that evidence that Petitioner had previously

 assaulted the victim was admissible under Michigan law. This Court

 must defer to that determination in resolving Petitioner’s ineffective

 assistance of counsel claim. See Brooks v. Anderson, 292 F. App’x 431,

 437–438 (6th Cir. 2008). Because this Court “cannot logically grant the

 writ based on ineffective assistance of counsel without determining that

 the state court erred in its interpretation of its own law,” this Court is


                                      15
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1477 Filed 01/27/21 Page 16 of 25




 constrained to reject Petitioner’s third ineffective assistance of trial

 counsel claim. See Davis v. Straub, 430 F.3d 281, 291 (6th Cir. 2005).

      The Michigan Court of Appeals’ determination that Petitioner was

 not denied the effective assistance of trial counsel because of counsel’s

 failure to object to the admission of this “bad acts” evidence was not

 contrary to, or an unreasonable application of, clearly established federal

 law, and would not warrant federal habeas relief in light of the Michigan

 Court of Appeals’ finding that this “bad acts” evidence was admissible

 under Michigan law. See Pearl v. Cason, 219 F. Supp. 2d 820, 828-29

 (E.D. Mich. 2002). Petitioner is not entitled to relief on his ineffective

 assistance of counsel claims.

      B. Claim # 4. The Prosecutorial Misconduct Claim.

      Petitioner claims that the prosecutor committed misconduct by

 introducing evidence of Petitioner’s prior domestic assaults against the

 victim, in violation of Michigan Rule of Evidence 404(b)’s prohibition on

 the introduction of propensity evidence. “Claims of prosecutorial

 misconduct are reviewed deferentially on habeas review.” Millender v.

 Adams, 376 F.3d 520, 528 (6th Cir. 2004) (citing Bowling v. Parker, 344

 F.3d 487, 512 (6th Cir. 2003)). A prosecutor’s improper comments will be


                                      16
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1478 Filed 01/27/21 Page 17 of 25




 held to violate a criminal defendant’s constitutional rights only if they

 “‘so infected the trial with unfairness as to make the resulting conviction

 a denial of due process.’” Darden v. Wainwright, 477 U.S. 168, 181 (1986)

 (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)).

 Prosecutorial misconduct will thus form the basis for habeas relief only

 if the conduct was so egregious as to render the entire trial

 fundamentally unfair based on the totality of the circumstances.

 Donnelly v. DeChristoforo, 416 U.S. at 643–645. To obtain habeas relief

 on a prosecutorial misconduct claim, a habeas Petitioner must show that

 the state court’s rejection of his prosecutorial misconduct claim “was so

 lacking in justification that there was an error well understood and

 comprehended in existing law beyond any possibility for fairminded

 disagreement.” Parker v. Matthews, 567 U.S. 37, 48 (2012) (quoting

 Harrington, 562 U.S. at 103). A habeas petitioner must clear a “high bar”

 in order to prevail on such claims. Stewart v. Trierweiler, 867 F.3d 633,

 638 (6th Cir. 2017).

      As set forth above, the Michigan Court of Appeals ruled that

 evidence of Petitioner’s prior domestic violence against the victim was

 admissible under Michigan law to establish Petitioner’s propensity to


                                      17
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1479 Filed 01/27/21 Page 18 of 25




 commit domestic violence. Although Federal Rule of Evidence 404(b) and

 its state counterpart Michigan Rule of Evidence 404(b) generally prohibit

 a prosecutor from introducing evidence of a defendant’s prior bad acts,

 the United States Supreme Court has never held that the federal

 constitution forbids a prosecutor from doing so. For this reason the

 rejection of Petitioner’s prosecutorial misconduct claim by the Michigan

 courts would not entitle Petitioner to habeas relief. See Wagner v. Klee,

 620 F. App’x 375, 378 (6th Cir. 2015).

       The Michigan Court of Appeals concluded that evidence of

 Petitioner’s prior domestic violence was relevant and admissible under

 Michigan law. A prosecutor does not commit misconduct by introducing

 evidence that is admissible under state law. See Dufresne v. Palmer, 876

 F.3d 248, 261 (6th Cir. 2017). Therefore, a prosecutor “does not commit

 misconduct by asking questions that elicit inadmissible evidence.” Id.,

 (quoting Key v. Rapelje, 634 F. App’x 141, 148 (6th Cir. 2015)). Petitioner

 is not entitled to relief on his fourth claim.

       C. Claim # 5. The Brady Claim

       Petitioner contends that the prosecutor intentionally withheld

 evidence of the victim’s prior criminal history which Petitioner argues


                                       18
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1480 Filed 01/27/21 Page 19 of 25




 could have been used to impeach her credibility. To prevail on this claim,

 Petitioner must show (1) that the state withheld exculpatory evidence

 and (2) that the evidence was material either to guilt or to punishment

 irrespective of good faith or bad faith of the prosecution. Brady v.

 Maryland, 373 U.S. 83, 87 (1963). Evidence is material only if there is a

 reasonable probability that, had the evidence been disclosed to the

 defense, the result of the proceeding would have been different. A

 “reasonable probability is a probability sufficient to undermine

 confidence in the outcome.” United States v. Bagley, 473 U.S. 667, 683

 (1985). In Strickler v. Greene, 527 U.S. 263, 281–82 (1999), the Supreme

 Court articulated three essential elements of a Brady claim: (1) the

 evidence at issue must be favorable to the accused, either because it is

 exculpatory, or because it is impeaching; (2) the evidence must have been

 suppressed by the State, either willfully or inadvertently; and (3)

 prejudice must have ensued. “Prejudice (or materiality) in the Brady

 context is a difficult test to meet.” Jamison v. Collins, 291 F.3d 380, 388

 (6th Cir. 2002).

      A habeas petitioner bears the burden of showing the prosecution

 suppressed exculpatory evidence. See Bell v. Howes, 703 F.3d 848, 853


                                      19
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1481 Filed 01/27/21 Page 20 of 25




 (6th Cir. 2012). Petitioner’s Brady claim fails because the victim’s

 criminal convictions were part of a court docket that were public records

 available to members of the public. There is no Brady violation where a

 defendant knew or should have known the essential facts permitting him

 to take advantage of any exculpatory information, or where the evidence

 is available from another source. Coe v. Bell, 161 F.3d 320, 344 (6th Cir.

 1998). The victim’s criminal convictions were public records that were

 readily available to Petitioner or his counsel without the assistance of the

 prosecutor. The prosecutor’s failure to provide Petitioner with the

 victim’s prior criminal convictions therefore did not violate Brady. See

 Bell v. Bell, 512 F.3d 223, 235 (6th Cir. 2008); Lewis v. Tennessee, 279 F.

 App’x 323, 325 (6th Cir. 2008).

      Petitioner is also not entitled to habeas relief because the victim’s

 prior criminal convictions were not material. Evidence that impeaches a

 witness “may not be material if the State’s other evidence is strong

 enough to sustain confidence in the verdict.” Smith v. Cain, 565 U.S. 73,

 76 (2012) (citing United States v. Agurs, 427 U.S. 97, 112–113, and n. 21

 (1976)). Impeachment evidence may be considered to be material where

 the witness in question supplies the only evidence linking the defendant


                                      20
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1482 Filed 01/27/21 Page 21 of 25




 to the crime or the only evidence of an essential element of the offense.

 See United States v. Avellino, 136 F.3d 249, 256 (2nd Cir. 1998); Lyon v.

 Senkowski, 109 F. Supp. 2d 125, 139 (W.D.N.Y. 2000). The Sixth Circuit

 has noted that: “[C]onsiderable authority from the Supreme Court and

 our court indicates that a defendant suffers prejudice from the

 withholding of favorable impeachment evidence when the prosecution’s

 case hinges on the testimony of one witness.” Harris v. Lafler, 553 F.3d

 1028, 1034 (6th Cir. 2009) (internal citations omitted).

      The victim’s testimony was not the sole evidence against Petitioner.

 The two responding police officers testified that when they approached

 the house, they could hear two people yelling, although the voices stopped

 when they knocked on the door. After knocking for several minutes, the

 police threatened to kick the door in, at which point the victim came to

 the door with scratches, marks and bruises on her face and body.

 Although the victim initially did not tell the police who her assailant was,

 she finally told the police that Petitioner was hiding in a bedroom

 underneath a bed. The victim told the police that Petitioner hid the gun

 between her mattress and box spring. The police found Petitioner

 underneath the bed and the gun between the mattress and box spring.


                                      21
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1483 Filed 01/27/21 Page 22 of 25




 The victim’s testimony was not material, for purposes of Brady, because

 it was supported by additional testimony from other witnesses.

       Finally, this Court determined that Petitioner was not prejudiced

 by counsel’s failure to impeach the victim with her prior criminal

 convictions because they were cumulative of other impeachment

 evidence. The Sixth Circuit has observed that “it is well settled that ‘the

 test for prejudice under Brady and Strickland is the same.’” Montgomery

 v. Bobby, 654 F.3d 668, 680, n. 4 (6th Cir. 2011); see also Hutchison v.

 Bell, 303 F.3d at 749. The prosecutor’s alleged failure to provide

 Petitioner with the victim’s criminal history did not prejudice Petitioner

 under Brady because it was cumulative of the other evidence that had

 been introduced at trial to impeach the victim’s credibility. See Brooks v.

 Tennessee, 626 F.3d 878, 892-94 (6th Cir. 2010). Petitioner is not entitled

 to relief on his fifth claim.

       D. Claim # 6. The Sentencing Guidelines Claim

       Petitioner claims that his guidelines range under the Michigan

 Sentencing Guidelines was incorrectly scored. Petitioner’s claim that the

 state trial court incorrectly calculated his sentencing guidelines range

 under the Michigan Sentencing Guidelines is not a cognizable claim for


                                      22
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1484 Filed 01/27/21 Page 23 of 25




 federal habeas review, because it is essentially a state law claim. See

 Tironi v. Birkett, 252 F. App’x 724, 725 (6th Cir. 2007); Howard v. White,

 76 F. App’x 52, 53 (6th Cir. 2003). Errors in the application of the state

 sentencing guidelines cannot independently support habeas relief. See

 Kissner v. Palmer, 826 F.3d 898, 904 (6th Cir. 2016). Petitioner had “no

 state-created interest in having the Michigan Sentencing Guidelines

 applied rigidly in determining his sentence.” See Mitchell v. Vasbinder,

 644 F. Supp. 2d 846, 867 (E.D. Mich. 2009). “[I]n short, petitioner had no

 federal constitutional right to be sentenced within Michigan’s guideline

 minimum sentence recommendations.” Doyle v. Scutt, 347 F. Supp. 2d

 474, 485 (E.D. Mich. 2004). Any error by the trial court in calculating

 Petitioner’s guideline score would not merit habeas relief. Id.

 IV. Denial of Certificate of Appealablility

      For all of the foregoing reasons, the petition for a writ of habeas

 corpus is denied. Further, the Court will not grant a certificate of

 appealability. In order to obtain a certificate of appealability, a prisoner

 must make a substantial showing of the denial of a constitutional right.

 28 U.S.C. § 2253(c)(2). To demonstrate this denial, the applicant is

 required to show that reasonable jurists could debate whether, or agree


                                      23
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1485 Filed 01/27/21 Page 24 of 25




 that, the petition should have been resolved in a different manner, or that

 the issues presented were adequate to deserve encouragement to proceed

 further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district

 court rejects a habeas petitioner’s constitutional claims on the merits, the

 petitioner must demonstrate that reasonable jurists would find the

 district court’s assessment of the constitutional claims to be debatable or

 wrong. Id. at 484. “The district court must issue or deny a certificate of

 appealability when it enters a final order adverse to the applicant.” Rules

 Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254.

      For the reasons stated in this opinion, the Court will deny

 Petitioner a certificate of appealability because reasonable jurists would

 not find this Court’s assessment of Petitioner’s claims to be debatable or

 wrong. See Millender v. Adams, 187 F. Supp. 2d 852, 880 (E.D. Mich.

 2002). Petitioner is not granted leave to proceed in forma pauperis on

 appeal, as any appeal would be frivolous. See Fed. R. App. P. 24(a).

 V. Conclusion

       Accordingly, the Court DENIES WITH PREJUDICE the petition

 for a writ of habeas corpus. The Court further DENIES a certificate of

 appealability and leave to appeal in forma pauperis.


                                      24
Case 5:17-cv-13617-JEL-APP ECF No. 22, PageID.1486 Filed 01/27/21 Page 25 of 25




      IT IS SO ORDERED.

 Dated: January 27, 2021                   s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge




                      CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on January 27, 2021.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ




                                      25
